Citation Nr: 0628803	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-16 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disability claimed as 
right-sided numbness, including as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1991.  He served in Southwest Asia during the 
Persian Gulf War from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas, Regional 
Office (RO).

A video conference hearing was held in May 2004, before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
DC, who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
that hearing is of record.

In January 2005, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a February 
2006 supplemental statement of the case) and returned this 
matter to the Board for further appellate consideration.  

When the case was previously before the Board, it included a 
claim of entitlement to service connection for post traumatic 
stress disorder (PTSD); service connection was established 
for that disability pursuant to a January 2006 rating.  
Accordingly, the Board considers that matter has been 
resolved by administrative action and no longer involves any 
"questions of law and fact" in controversy.  Thus, the 
Board lacks further jurisdiction over that claim.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.7(b), 20.101 
(2005). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran does not have a disability claimed as right-
sided numbness, including as due to undiagnosed illness, 
which is related to his service


CONCLUSION OF LAW

The criteria for service connection for right sided numbness, 
to include as due to undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board must consider whether VA has complied 
with relevant law and regulation concerning the duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).

In this matter, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  In letters issued in October 2001 and 
March 2005, the RO advised the appellant of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the appellant was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the appellant.  In the March 
2005 correspondence, the appellant was advised to submit any 
evidence in support of the claim.  Finally, the letter 
advised the claimant of the evidence it had received in 
connection with the claim.  Clearly, from submissions by and 
on behalf of the claimant, he is fully conversant with the 
legal requirements in this case.  Thus, the content of the 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The Board acknowledges that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) requires notification of 
pertinent effective date and disability rating criteria in 
addition to the criteria for service connection.  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, the Board's decision herein 
denies the appellant's claim for service connection.  
Accordingly, no disability rating or effective date is being 
assigned, and there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  
The Board finds that remanding the matter to the RO for 
additional notification and development would prejudice the 
claimant by unnecessarily delaying the adjudication of the 
claim on appeal.

In addition, it appears that all necessary development has 
been completed.    Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Accordingly, appellate review may proceed without prejudice.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis, "other" organic diseases of the nervous 
system, may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty, or within seven years for 
multiple sclerosis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  The term medically unexplained chronic 
multisymptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).  It has also been determined that 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

The Board has carefully reviewed the medical record as well 
as lay statements submitted on behalf of the veteran.  

Most recently, the veteran was afforded a VA neurological 
examination in November 2005.  The examiner reviewed the 
record including complaints of weakness and numbness of the 
right side.  The examiner noted a CT scan of the brain in 
September 1991, which was said to be normal.  The veteran 
described that his problems began as a feeling that his right 
arm and leg had fallen sleep and that the problem persisted 
without fluctuation.  He reported losing control of the right 
hand and at times his right leg gave out.  He stated there 
was no numbness of the face, chest, or back.  He reported 
constant neck and back pain, but no radiation of pain into 
the extremities.  There was no pain on the right side.  There 
was no difficulty with bowel and bladder function.  The 
veteran reported headaches typical of migraine headaches, but 
these have been much better since being placed on Topamax.  
Topamax had not caused any change in numbness one way or the 
other. The record also showed a CT scan in February 2005, 
which also was negative.  An MRI of the cervical spine in 
December 2002 showed a chronic tiny right paracentral disc at 
C5-6, which did not appear to be causing any neurologic 
compromise.  The veteran was seen on several occasions in 
neurology for headaches.  In November 2003, the examination 
showed no sensory changes.  In September 2004, headaches were 
said to be markedly diminished and he was doing much better 
on Topamax. The veteran reported that his headaches were 
still doing well on this medication. The VA neurologic exam 
in June 2002, failed to come up with any neurological cause 
for your numbness.  The veteran's private doctor's statement 
in May 2004 reported complaints of ankle and feet numbness.  
A VA note in December 2002 stated mild facial pain.  

On examination, the veteran was noted to be a well-developed, 
well-nourished man in no acute distress.  HEENT exam showed 
his head was normocephalic, atraumatic.  Neck appeared to 
have fairly good range of motion and with movement did not 
cause any increased numbness or pain in the extremities.  The 
veteran had a negative Tinel's both of the elbows and wrists 
bilaterally.  Neurologically, he was alert and oriented.  
Cranial nerves examination noted visual fields were full to 
confrontation.  Pupils were equal and reactive to light.  
Funduscopic exam was normal.  Extraocular movements were 
full.  Facial sensation was intact and equal to both pin and 
light touch bilaterally.  His face moved symmetrically.  
Tongue extended in the midline and palate elevated 
symmetrically.  Deep tendon reflexes were 2+ and equal in 
both the upper and lower extremities.  Toes were downgoing.  
Motor exam revealed 5+/5+ strength both proximally and 
distally in all four extremities.  The veteran demonstrated 
good fine motor functions of your hands.  Cerebellar testing 
was intact to finger to nose testing.  Sensory exam was 
intact to vibration, proprioception, and graphesthesia in all 
four extremities.  The veteran felt pinprick fine on both 
sides in the arms and legs, although he said that did not 
quite feel the same on the right.  He did, however, have good 
sensation to pinprick on your trunk both anterior and 
posteriorly.  Gait appeared normal.  The examiner observed 
that the veteran had complaints of numbness and tingling of 
his right arm and leg, which has been constant since 1991.  
However, there were no findings on the neurologic exam, which 
was essentially normal and all the imaging and laboratory 
studies in the past have failed to show any specific cause 
for this.  Numbness and tingling in the right arm and leg do 
not represent any specific neurological disease and the 
examiner doubted that this actually comes from the 
involvement of the nerves system.  The etiology remains 
unclear at this time.  The VA neurological examination found 
no neurological disorder, nor have any neurological disorders 
been found in the evidence of record.

The record does not disclose a diagnosis of any right-sided 
numbness.  Furthermore, clinical testing, which is regarded 
as more probative than lay statements, fails to reveal any 
relevant objectively demonstrable pathology.  The Board 
emphasizes that Congress has specifically limited entitlement 
to service connection for disease or injury to cases where 
such incidents have resulted in a disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
competent evidence that the veteran currently has a 
disability claimed as right-sided numbness, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In addition, under 38 C.F.R. § 3.317 service connection for 
an undiagnosed illness requires objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed at 38 C.F.R. § 3.317(b) (emphasis added).  In 
this case, the evidence does not show that the veteran has 
objectively exhibited neurological symptoms which are 
manifestations of an undiagnosed illness.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for a disability claimed as right-sided 
numbness, including due to undiagnosed illness, must be 
denied on any basis.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for a disability claimed as right-sided 
numbness, including as due to undiagnosed illness, is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


